DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CIP of 16/795,337 and various child applications thereof. The disclosure of 16/795,337 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the following claims of this application: Claims 2-6, 9, 12-16 and 19.  
Consequently, this application will not be afforded benefit to 16/795,337 and said child applications.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12 and 14 of US 10,792,659 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,792,659 B2 anticipate the respective claims of the instant application. 
While the claims of US 10,792,659 B2 do not recite the same nomenclature as the claims of the instant application, the claims of US 10,792,659 B2 nonetheless recite, either explicitly or implicitly, all of the elements recited in the respective claims of the instant application so as to anticipate the respective claims of the instant application. Specifically, while the claims of US 10,792,659 B2 do not explicitly recite a channel configured to receive liquid from the inlet port, it is evident that the inlet port recited in the claims of US 10,792,659 B2 is connected to a channel that leads to the droplet-generating region. Moreover, while claim 1 of US 10,792,659 B2 does not explicitly recite the limitation, “wherein the …droplets…are completely formed in the constant portion”, based on the structure of the “droplet-generating region” as well as the nomenclature “droplet-generating region”, the limitation is deemed to be inherent in claim 1 of US 10,792,659 B2. Lastly, the “constriction section” recited in claims 1 and 12 of US 10,792,659 B2 is deemed to anticipate the claimed “end of the channel” recited in claims 1 and 11 of the instant application.      
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 11 are indefinite because the claims recite the channel and the droplet-generating region as separate elements (see lines 3-4 of claim 1; lines 2-3 of claim 11), yet the claims appropriate an end of the channel to the droplet-generating region (see line 5 of claim 1; line 6 of claim 11). Consequently, the distinction between the channel and the droplet-generating region is unclear.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arab et al. (US 2016/0271576 A1).
With respect to claim 1, Arab et al. disclose a microfluidic chip (see [0007]) comprising a microfluidic network that includes (see Fig. 2): 
1) an inlet port 107; 
2) a channel 105 configured to receive liquid from the inlet port; and 
3) a droplet-generating region including: 
a) an end of the channel (step 110) having a transverse dimension (R1); 
b) a constant portion 101 extending from the end of the channel, the constant portion having: 
i) a length (T1); and 
ii) a constant transverse dimension (SH1) along the length of the constant portion, measured parallel to the transverse dimension (R1) of the end of the channel, that is larger than the transverse dimension (R1) of the end of the channel; and 
c) an expanding portion 102 and 103 extending from the constant portion 101, the expanding portion having: 
i) a length T2 and T3; and 
ii) a transverse dimension (SH2 and SH3), measured parallel to the transverse dimension of the constant portion, that increases along the length of the expanding portion, from a first value (SH2) that is greater than the transverse dimension (SH1) of the constant portion to a second value (SH3) that is greater than the first value (SH2); 
wherein the transverse dimension (R1) of the end of the channel, the length (T1) of the constant portion, and the transverse dimension (SH1) of the constant portion are configured such that, when an aqueous liquid is flowed through the droplet-generating region in the presence of a non-aqueous liquid (see [0070]), droplets of the aqueous liquid are completely formed in the constant portion 101 (see Figs. 3A and 3B).  
With respect to claim 11, Arab et al. also disclose a method of loading a microfluidic chip, the method comprising: 
forming droplets of an aqueous liquid (see [0070]) by flowing the aqueous liquid through the channel 105 and through the droplet-generating region in the presence of a non-aqueous liquid (see [0070] and Figs. 3A-3C), wherein the droplets of the aqueous liquid are completely formed in the constant portion (see Figs. 3A and 3B).  
With respect to claims 5, 6, 15 and 16, the ratio of the length (T1) of the constant portion to the transverse dimension (R1) of the end of the channel can be greater than 10.0 (see [0068]).
With respect to claims 10 and 20, the expanding portion includes a first step 112 along which the expanding portion has the first transverse dimension (SH2), and a second step 113 along which the expanding portion has the second transverse dimension (SH3) (see Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7-9, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arab et al.
With respect to claims 2-4 and 12-14, the transverse dimension (R1) of the end of the channel can range between 0.1 micron and 1000 microns (see [0011]), and the ratio of the length (T1) of the constant portion to the transverse dimension (R1) of the end of the channel can be greater than 10.0 (see [0068]). Based on the parameters disclosed by Arab et al., it would have been obvious to one of ordinary skill in the art to provide the transverse dimension (R1) of the end of the channel and the length (T1) of the constant portion with dimensions that fall within the respective claimed ranges. 
With respect to claims 7, 8, 17 and 18, the ratio of the transverse dimension (SH1) of the constant portion to the value CH (i.e. SH1-R1, see Fig. 2) is greater than 1.0 (i.e. the value of R1 is small) but less than 10.0 (i.e. the value of R1 is large) (see [0010]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the constant portion and the end of the channel with transverse dimensions (SH1 and R1) that satisfy the claimed ratios. 
With respect to claims 9 and 19, the ratio of the length (T1) of the constant portion to the transverse dimension (R1) of the end of the channel can be greater than 10.0, as discussed above. In addition, as discussed above (see rejection of claims 7, 8, 17 and 18), it would have been obvious to one of ordinary skill in the art to provide the constant portion and the end of the channel with transverse dimensions (SH1 and R1) that satisfy the claimed ratio range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796